        Case 5:16-cv-00155-SLP Document 154 Filed 06/02/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) BIG CAT RESCUE CORP., a Florida           )
not-for-profit corporation,                   )
                                              )
                   Plaintiff,                 )
                                              )
v.                                            )     Case No. CIV-2016-0155-SLP
                                              )
(1) SHIRLEY M. SCHREIBVOGEL,                  )
an individual, and                            )
(2) GREATER WYNNEWOOD                         )
DEVELOPMENT GROUP, LLC,                       )
                                              )
                   Defendants.                )

        NOTICE OF COMPLIANCE WITH COURT ORDER [DOC. 152]

      Pursuant to the Court’s Order dated June 1, 2020 [Doc. 152], Justin D. Meek and

Melanie K. Dittrich, as former counsel for Greater Wynnewood Development Group,

LLC (“GWDG”), hereby give Notice to the Court that the undersigned forwarded the

Court’s Order [Doc. 152] and accompanying Judgment [Doc. 153] to GWDG on June 1,

2020 by E-Mail, Certified Mail and Regular Mail.

                                       Respectfully submitted,


                                       s/Melanie K. Dittrich
                                       Justin D. Meek, OBA #21294
                                       Melanie K. Dittrich, OBA #30846
                                       DeWitt Paruolo & Meek, PLLC
                                       P.O. Box 138800
                                       Oklahoma City, OK 73113
                                       Telephone: (405) 705-3600
                                       Facsimile: (405) 705-2573
                                       jmeek@46legal.com
                                       mdittrich@46legal.com
        Case 5:16-cv-00155-SLP Document 154 Filed 06/02/20 Page 2 of 2



                            CERTIFICATE OF SERVICE

       This is to certify that on the 2nd day of June, 2020, the above document was
electronically transmitted to the Clerk of the Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

      Melvin R. McVay, Jr.
      Heather L. Hintz
      Juston R. Givons
      Jason M. Kreth
      John M. Bunting
      Attorneys for Plaintiff
      Big Cat Rescue Corp.
                                               s/ Melanie K. Dittrich




                                           2
